Citation Nr: 1209074	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  10-38 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for left leg deep vein thrombosis (DVT).

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for right leg DVT.

3.  Entitlement to service connection for right leg DVT.

4.  Entitlement to service connection for antiphospholipid syndrome with lupus anticoagulant and anticardiolipin (APS).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  The procedural history of this case is discussed below.

In June 2009, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.

The issue of entitlement to service connection for right leg DVT is addressed in the REMAND portion of this decision and is REMANDED to the RO, via the Appeals Management Center (AMC).


FINDINGS OF FACT

1.  Left leg DVT is related to service.

2.  In a May 1969 rating decision, the RO denied the Veteran's claim for entitlement to service connection for phlebitis.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

3.  Evidence received since the May 1969 decision relates to the basis for the prior denial/does not relate to the basis for the prior denial.


4.  APS did not manifest in service or for many years thereafter, is not related to anything in service, and may not be presumed to have been incurred in service.

5.  The Veteran served in Vietnam; his exposure to Agent Orange during service is therefore presumed.

6.  The Veteran has not been diagnosed with a disease for which service connection is presumed in veterans exposed to Agent Orange.

7.  APS was neither caused nor aggravated by a service connected disability.


CONCLUSIONS OF LAW

1.  Left leg DVT was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The May 1969 decision that denied the claim for entitlement to service connection for phlebitis is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2011).

3.  Evidence received since the May 1969 decision is new and material and the recharacterized claim for entitlement to service connection for right leg DVT is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

4.  APS was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

5.  APS was not proximately due to, the result of, or aggravated by a service connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As to the claim for entitlement to service connection for left leg DVT and the application to reopen the claim for entitlement to service connection for right leg DVT, the Board is granting these claims and further discussion of the VCAA's notice and assistance requirements with regard to them is therefore unnecessary.  Wensch v. Principi, 15 Vet. App 362, 367-368 (2001).

As to the claim for entitlement service connection for APS, in an August 2008 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate this claim on a direct and presumptive basis.  The RO did not explain how to establish entitlement to service connection on a secondary basis, but the Veteran's multiple statements discussing the relationship between his now service connected right and left leg disabilities and his APS reflect that he had actual knowledge of what was needed to establish entitlement on a secondary basis.  See George-Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the August 2008 letter complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the August 2008 letter.

Moreover, during the Board hearing, the undersigned indicated that the Veteran should submit potentially relevant evidence in his possession in support of his claims.  This action supplemented VA's compliance with the VCAA and, to the extent that 38 C.F.R. § 3.103 was applicable to Board hearings in June 2011, complied with this regulation.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 76 Fed. Reg. 52572 (Aug. 23, 2011) (clarifying that 38 C.F.R. § 3.103 does not apply to Board hearings).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) (some of which were submitted by the Veteran) and all of the identified post-service private and VA treatment records.  The Veteran was also provided with multiple VA examinations.  For the reasons stated below, these examinations were adequate.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for entitlement to service connection for left leg DVT and APS are thus ready to be considered on the merits.

Application to Reopen

Generally, a claim which has been denied in a final unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In May 1969, the RO denied the Veteran's claim for entitlement to service connection for phlebitis.  Although notified of this denial, the Veteran did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In its May 1969 decision, the RO denied entitlement to service connection for right leg phlebitis.  It noted an in-service right leg injury and diagnoses of thrombophlebitis and cellulitis, but found that these were acute conditions from which the Veteran recovered leaving no residual disabilities.

Since the May 1969 denial, the evidence includes additional STRs relating to treatment of the Veteran's right leg in service, the February 2009 VA examiner's opinion (discussed in more detail below) that DVT was related to service without specifying which leg, Dr. Clowes diagnosis of right leg valvular reflux based on his examinations of the Veteran and radiographic testing, and the Veteran's testimony indicating continuity of right leg symptomatology.  This new evidence bears directly on the issue of whether the Veteran has a disability residual to his in-service right leg injury, which was an element of the Veteran's claim previously found lacking.  Reopening of the claim is therefore in order.

In addition, after filing a timely notice of disagreement (NOD) received on December 5, 2007, the Veteran submitted new and material evidence discussed below.  Consequently, that evidence is considered as having been filed in connection with the pending February 2006 claims for entitlement to service connection for left leg DVT and the application to reopen the claim for entitlement to service connection for right leg DVT.

Analysis

As an initial matter, the Board notes that the Veteran does not claim that his current disabilities are related to combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is warranted for any increase increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b). This latter provision was added as part of an amendment intended conform VA regulations to Allen v. Brown, 7 Vet. App. 439 (1995), and also limited the circumstances in which VA would concede aggravation.  See 71 Fed. Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)).  As the new regulation, which took effect on October 10, 2006, after the Veteran filed the February 2006 claim on appeal herein, is more restrictive, the former regulation is applicable.

The Veteran claims that he has current left leg DVT related to an in-service injury. 
The STRs received from the NPRC reflect that the Veteran banged his right calf on the edge of a table and had discomfort and pain on movement.  The initial diagnoses in April 1987 included thrombophlebitis.  Admission to the 8th Army Field Hospital was also noted.  A summary of his one week hospital admission indicated that the Veteran had the onset of swelling and pain with redness of the right pretibial area.  On examination, the Veteran ambulated with difficulty and the right leg was enlarged with positive Homan sign.  The right calf had a circumference one half inch greater than the left.  The Veteran was treated with penicillin, Heparin anticoagulation, and hot wet soaks.  The wound began healing and the edema and cellulitis subsided.  The Veteran had residual tenderness in the right pretibial area with a healing uninfected wound.  The diagnosis was cellulitis of the right leg.  A May 1967 STR reflects that the Veteran requested that his right leg be checked and examination showed pitting edema, no cellulitis, and apparent impaired circulation as a result of previous injury and phlebitis.

As noted, the RO requested the treatment records from the Field Hospital but was unable to obtain them.  The Veteran subsequently submitted these records.  They reflect that on admission he was in mild distress with difficulty walking.  Examination of the extremities showed swollen right leg, positive Homan's sign, and a render calf.  The impression included thrombophlebitis.  A subsequent note dated April 20, 1967 indicated that the Veteran complained of left leg swelling and tenderness with healing wounds.  Both legs were positive for Homan's sign.  There was no infection of the left leg.  Treatment was with Heparin and elevation of both legs.

The lower extremities were normal on the November 1967 separation examination.  During the Board hearing and in his written statements, the Veteran testified that he sustained injuries to both legs during service in a fall onto his knees against the edge of a bench, and that he experienced swelling of both legs during and since service.  The Board finds the Veteran's testimony regarding his in-service injury and continuity of swelling of both legs to be competent and credible.

An April 1969 treatment note of Dr. Wilson indicates that the Veteran sustained an injury to his right knee in a 1968 post service car accident.  The Veteran's in-service injury was described as scraping his right knee over the tibial surface without further disability or recurrence prior to separation.  The Veteran complained of swelling and pain in the knee as well as a lump.  On examination, the legs were symmetrical with no evidence of wasting or asymmetry.  There was a firm nodule on the right knee and the Veteran expressed concern about a projection on the anterior surface of the tibia below the left knee, wondering if it might be related to an injury.  The only diagnoses were a cyst adjacent to the lateral meniscus and quadriceps tendon traction epiphysis on the anterior aspect of the tibia, which Dr. Wilson indicated was not an abnormality.

November 2005 Ketchikan General Hospital notes indicate that the Veteran underwent left knee surgery.  A January 2006 left lower extremity ultrasound indicated that the Veteran had left leg DVT.  A February 2006 University of Washington Medical Center lower extremity venous duplex evaluation report contained an impression of left leg DVT and no evidence of right lower extremity DVT.  A February 2007 treatment note of Dr. Clowes indicated that the Veteran had chronic left leg DVT and some right leg valvular reflux.  Dr. Clowes also noted a lengthy discussion about the relationship of these findings to an in-service episode in which the Veteran presented with cellulitis and right leg swelling.  Dr. Clowes review of what he characterized as "the note" suggested that the physician examining the Veteran in service though he might have both infection and DVT and thus treated him with antibiotics and Heparin.  Dr. Clowes noted that diagnostic tests to confirm DVT in either the right or left leg at that time were not available.  Thus, the only conclusion he could reach was that the Veteran's left leg DVT represented  a recurrence.

On the February 2009 VA examination, the examiner indicated that the Veteran had a minor injury that caused DVT and that he personally reviewed the records of the Vietnam hospitalization and confirmed the diagnosis of thrombosis and administration of Heparin.  He also noted the 2006 diagnosis of DVT.  After examination, the diagnosis was left leg DVT due to previous bilateral DVT and antiphospolipid syndrome.  The VA examiner opined that the 2006 clot and post phlebetic syndrome were clearly related to the documented in-service injury and thrombosis.  His rationale was that DVT is caused by three major factors, blood vessel abnormalities, injury to the wall of a blood vessel, and abnormal clotting, and that the Veteran had documented evidence of all three.  He reiterated that he had personally reviewed the claims file prior to reaching his conclusion.

An April 2009 deferred rating decision indicates that the examination was returned for clarification of the medical opinions and diagnoses presented, which, according to the RO, were inconsistent with the evidence.

The examination request indicated that the previous examination request had been incorrect because it asked if the current bilateral DVT was related to in-service treatment for left leg swelling when in fact STRs note only treatment for swollen right leg.  The Board notes, however, that the April 20, 1967 STR refers to the Veteran's complaints of left leg swelling.  The examination request also indicated that the February 2009 VA examiner had stated that the STRs showed a minor injury to his legs, but that this statement was not substantiated by the STRs, "as there is no record of an injury to, or treatment for, his left leg.  Again, the Board notes the April 20, 1967 STR showing complaint of left leg swelling and treatment including Heparin and "elevate both legs."  The examination request also noted that the February 2009 VA examiner described exam findings of DVT in the right leg even though the private treatment records did not support a diagnosis of right leg DVT.   The examination request then asked if the Veteran currently had a diagnosis of right leg DVT and if the Veteran's left leg DVT began during or was caused by service.

In May 2009, a VA physician reviewed the claims file including the February 2009 VA examination report.  The physician responded to the RO's requests for clarification.  He reviewed the claims file and noted the in-service treatment and diagnoses of right leg cellulitis and thrombophlebitis and the post service private medical records.  The physician indicated that the Veteran did not have a  current diagnosis of right leg DVT, and that the Veteran's left leg DVT was not due to service.  His rationale for the latter conclusion was that the STRs showed no treatment for left leg DVT.  He also noted that DVT is a very common complication of knee surgery and that the Veteran had left knee surgery and later developed DVT.

Another VA examination took place in June 2010.  The examiner reviewed the claims file and noted the Veteran's report of scraping both shins in service as well as treatment including one week hospitalization.  On examination, there was no evidence of DVT in either leg.  Homan's sign was negative.  There was only trace pedal edema and no muscular tenderness.  The diagnoses were thrombophlebitis of the right leg during service without residuals; thrombophlebitis of the left leg during service with amelioration of symptoms and recurrence in 2006 secondary to antiphospholipid syndrome.  The examiner concluded that it was not likely ("less likely than not") that the Veteran currently suffers from DVT or any other similar chronic disability affecting the right leg.  His rationale was the physical examination showing no venous stasis, phlebitis, and negative Homan's sign or other findings.  He opined that the 1967 diagnosis of right leg thrombophelbitis resolved after separation from service.  As to the left leg, the examiner concluded that the diagnosed left leg DVT had resolved without residuals by the date of the examination.  He opined that it was not likely ("less likely than not") that the post service episode of left leg DVT had any relationship to service because there was a nearly 40 year gap between the initial clinical occurrence and the 2006 left leg DVT after knee surgery.

Based on the above, the Board finds that the weight of the evidence supports entitlement to service connection for left leg DVT.  The Board initially notes that the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran filed his claims for service connection for right and left leg disabilities in February 2006.  Consequently, even accepting the June 2010 VA examiner's conclusion that the left leg DVT had resolved by the time of the examination, his statement that the Veteran had left leg DVT in 2006, along with the other diagnoses of left leg DVT warrant the conclusion that the Veteran has met the current disability requirement with regard to the claim for entitlement to service connection for left leg DVT.

Dr. Clowes indicated that the Veteran's left leg DVT represented a recurrence, i.e., was related to left leg symptoms in service.  The February 2009 VA examiner indicated that the left leg DVT was related to service and explained the reasons for his conclusions.  The May 2009 VA physician found that the left leg DVT was not related to service because the STRs showed no treatment for left DVT.  The June 2010 VA examiner found that the post service episode of left leg DVT was not likely related to service because there was a nearly 40 year gap between the initial clinical occurrence and the 2006 left leg DVT after knee surgery.  The Board finds the two opinions that current left leg DVT is likely related to service to be of greater probative weight than those finding such a relationship not likely.  The fact that there was no treatment for left leg DVT in service is not in and of itself a basis for finding a lack of relationship.  See 38 C.F.R. § 3.303(d) (service connection warranted for disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service).

Moreover, the examination request to the May 2009 physician was misleading, as it indicated that the STRs noted only treatment for the right leg when in fact the April 20, 1967 STR dated April 20, 1967 indicated that the Veteran complained of left leg swelling and tenderness with healing wounds and that both legs were positive for Homan's sign.  Homan's sign is defined as pain on passive dorsiflexion of the foot; a sign of thrombosis of deep calf veins.  See Dorland's Illustrated Medical Dictionary, 30th ed., at 1699.  Thus, the June 2009 VA examiner's opinion was based on an inaccurate factual premise, namely that there was no DVT of the left leg or treatment of symptoms related to this disease in service, and is therefore of limited probative value on this question.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  The June 2010 VA examiner's opinion is also flawed because he based this opinion on the nearly 40 year gap between the initial clinical occurrence and the 2006 left leg DVT, but the Board has found the Veteran's testimony regarding continuity of swelling symptomatology to be competent and credible.  Thus, the June 2010 VA examiner did not consider whether there were symptoms of DVT that were not treated, and this reduces the probative value of his opinion.  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)) ("Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology").  The opinions of Dr. Clowes and the February 2009 VA examiner did not suffer from any such infirmities.  They each explained the reasons for their opinions based on an accurate characterization of the evidence of record, including the fact that there was treatment for left leg symptoms in service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The weight of the evidence therefore supports a relationship between left leg DVT diagnosed during the appeal period and the in-service symptoms.

As to entitlement to service connection for APS, the Veteran was diagnosed with APS in August 2007.  In his written statements and Board hearing testimony, the Veteran has argued that quinine tablets given to him while in Vietnam to prevent malaria, as well as the Heparin and blood thinners given to him in response to the leg symptoms discussed above led to the development of his current APS.  He submitted medical literature indicating that acquired thrombophilia (i.e., DVT) may develop throughout an individual's life, that an example of acquired thrombophilia is the development of a lupus anticoagulant or APS, that other causes of acquired thrombophilia include trauma and antiphospholipid antibodies, that antiphospholipid antibodies make people more prone to DVT, and, that taking certain medications, including  Quinine, can cause antiphospolipid antibodies to be produced in the blood.  The STRs reflect that the Veteran took chloroquine-primaquine, which contains quinine.  

The possibility that APS is due to Agent Orange exposure has also been raised.  

A Veteran who served in Vietnam between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  As he served in Vietnam during this time period, the Veteran is presumed to have been exposed to Agent Orange. However, service connection is not warranted for APS on a presumptive basis, because this disease is not on the list of disease for which service connection is presumed in veterans exposed to Agent Orange. Those diseases are as follows: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes (also known as type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e). VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted. See 68 Fed. Reg. 27630 (May 20, 2003); 67 Fed. Reg. 42600 (June 24, 2002); 64 Fed. Reg. 59232 (Nov. 2, 1999); 61 Fed. Reg. 41442 (Aug. 8, 1996); 59 Fed. Reg. 341 (Jan. 4, 1994). There is thus no presumption that the Veteran's APS is related to his Agent Orange exposure.

The lack of this presumption does not preclude the Veteran from arguing, or the Board from considering, whether his APS is related to his Agent Orange exposure or anything else in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.304(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude veteran from establishing service connection with proof of actual direct causation).

In an August 2007 letter to the Veteran, Dr. Clowes indicated that it would be useful to retest the Veteran in 6 months to see if the levels had declines.  He wrote, "I have no idea whether you developed these antibodies in Vietnam; it is possible."

The February 2009 VA examiner addressed the question of whether the Veteran's antiphospholipid syndrome was aggravated by his DVT.  He noted that antiphospholipid syndrome is a Lupus related disorder that results in fetal loss and abnormal blood clotting.  He wrote, "Assuming for the moment that Agent Orange or other related service connected exposures did not cause this condition (which is not necessarily the case - it still needs to be determined), the mere presence of this antiphospholipid syndrome is an aggravating factor to the phlebitis/thrombosis."  He therefore concluded that the antiphospholipid syndrome was permanently aggravated by thrombosis.

The May 2009 VA physician concluded that, based on his review of the claims file, medical evidence submitted, and current medical literature, the Veteran's antiphospholipid syndrome was not due to or began during active duty service.  "His rationale was that the STRs showed no evidence of having been diagnosed or treated for this condition."  In response to the question whether the APS was caused by either exposure to Agent Orange, Quinine tablets taken for prevention of malaria, stress in Vietnam, infections in service, antibiotic treatment in service, or Heparin injections in service, the physician concluded that the antiphospholipid syndrome was not caused or due to any of these things, which he specifically referenced.  His rationale was that the clinical features of APS include venous or arterial thrombosis, fetal wastage, thrombocytopenia, and, occasionally livedo reticularis, pulmonary hypertension, valvular heart disease, various neurologic disorders, and retinal artery or retinal venous thrombosis, and there is no evidence that the Veteran developed any of these things during service.  He added that, "to state that because he was exposed to Agent Orange, infection, or drug treatment during service and later on developed APS will be mere speculation."  As to whether APS was permanently worsened by DVT, the May 2009 VA physician indicated that it was not.  His rationale was that DVT does not cause APS; rather, APS causes DVT.  He also noted that DVT is a very common complication of knee surgery and that the Veteran had left knee surgery and later developed DVT, and it was at that time that he was found to be positive for antiphospolipid antibodies and was diagnosed with APS.  The physician cited five medical sources.

The June 2010 VA examiner noted that laboratory testing did not detect lupus anticoagulant and that a common cause for a prolonged screen and negative confirmatory study include factor deficiencies or interfering substances such as Heparin or Coumadin.  His diagnosis was APS resolved.  He wrote that, although the Veteran may have antiphospholipid antibodies presently, more vascular events would have ensued during the 40 year period after the first episode, and it was therefore not likely ("less likely than not") that the antiphospholipid antibodies were present in 1967.  His rationale was that if the DVT were due directly to antiphospholipid antibodies, recurrent episodes of DVT would have occurred over the 40 year period prior to the 2006 episode.  The examiner also noted that antiphospholipid antibodies have a host of etiologic factors causing them, including virus, drugs, injections, and unknown causes, and their natural course is resolution with time.  He also noted that it is well known as a complication to knee surgery that there is an increased incidence of DVT in the affected leg.  He also indicated that there was no laboratory evidence of antiphospholipid antibodies found in the Veteran, and that Coumadin may give a negative reading for the lupus anticoagulant.  The June 2010 VA examiner also opined that it was not likely ("less likely than not") that that the Veteran presently suffered from APS.  His rationale was the negative test for lupus anticoagulant and anticardiolipin antibodies, and that the antiphospholipid antibodies usually disappear with time, but Coumadin (which the Veteran was taking) does give a false negative reading for lupus anticoagulant.  The examiner also opined that it was not likely ("less likely than not") that the antiphospholipid antibodies were present in 1967 during the initial episode of DVT, because such antibodies "[r]emaining quiescent for almost 40 years is unheard of."

Based on the above, the Board finds that the evidence weighs against a relationship between APS and anything in service, including Agent Orange exposure and Quinine and the other medications prescribed during service.   Dr. Clowes' statement that he had no idea whether the Veteran developed these antibodies in Vietnam, and that it was possible was neither positive nor negative evidence in support of the claim and was of no probative value.  Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) ( "The examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection"); Winsett v. West, 11 Vet. App. 420, 424 (1998) (terminology equivalent to "may or may not" is an insufficient basis for an award of service connection).  Moreover, the reasoning of the May 2009 VA physician and June 2010 VA examiners was more thorough and detailed than that of the February 2009 VA examiner.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The May 2009 VA physician specifically addressed each of the possible causes including Agent Orange and Quinine, and explained why he concluded that these were not the causes based on an accurate characterization of the evidence of record.  The June 2010 VA examiner also offered a similarly thorough explanation for his conclusions.  The February 2009 VA examiner essentially stated that the mere presence of APS is an aggravating factor to the phlebitis/thrombosis.  In addition, the medical literature submitted by the Veteran is general in nature and does not specifically address whether Quinine or other medications caused or aggravated APS in this case.  Therefore, these materials do not warrant a different result.  Indeed, the materials submitted by the Veteran support the statement of the May 2009 VA physician that DVT does not cause APS; rather, APS causes DVT.  The Board notes that entitlement to service connection based on APS causing or aggravating DVT is not warranted as a matter of law because APS is a non service connected disorder and left leg DVT is a service connected disability.   See Johnson v. Brown, 10 Vet. App. 80, 86 (1997) (because 38 C.F.R. § 3.310 and Allen v. Brown require that the service-connected condition be the causative factor, not the acted-upon factor, they are not applicable to a claim that a non service connected condition caused or aggravated a service connected disability).

The Board has also considered the Veteran's lay statements, and, as noted, his testimony as to the in-service injury and continuity of bilateral leg symptomatology is competent and credible.   However, the question of whether these symptoms reflected the present of APS and its possible relationship to Agent Orange, Quinine or other medications, and other such factors, are complex medical questions relating to internal processes that extend beyond an observable cause-and-effect relationship, which are questions that the Court has held are not of the type as to which lay testimony is competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  The Veteran's statements that his APS is due to quinine in service, that it is related to left leg DVT, and as to any similarly complex medical matter are therefore not competent.

For the foregoing reasons, the preponderance of the evidence supports entitlement to service connection for left leg DVT and is against entitlement to service connection for APS.  The benefit-of-the-doubt doctrine is therefore not for application with regard to these claims.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).
 

ORDER

Entitlement to service connection for left leg DVT is granted.

Entitlement to service connection for APS is denied.


REMAND

The Veteran claims that he has current right leg DVT that is related to an in-service injury.  

Dr. Clowes, the May 2009 VA physician, and the June 2010 VA examiner each concluded that the Veteran did not have right leg DVT based on their examination findings.  The February 2009 VA examiner opined that DVT was related to service without specifying which leg, he had earlier indicated as his only diagnosis DVT of the left leg.  Dr. Clowes diagnosed right leg valvular reflux based on his examinations of the Veteran and radiographic testing.  The June 2010 VA examiner found that the Veteran had trace pedal edema, secondary to other unrelated maladies, without a detailed explanation of the reason for this conclusion.  

As the Veteran has current right leg disability that may be associated with in-service right leg symptoms, but there is no reasoned opinion as to whether there is a relationship between the two, a new VA examination is warranted to determine the nature and etiology of any current right leg disability.

Accordingly, the claim for entitlement to service connection for right leg DVT is REMANDED for the following action:

Schedule the Veteran for a VA examination as to the nature and etiology of any right leg disability since he filed his claim in February 2006.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should first clearly identify all right leg disabilities that have existed since February 2006, based on review of the claims file and examination of the Veteran.  Then, with respect to each diagnosed disability, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that such disability is related to in-service right leg symptoms or anything else in service, including medications taken or Agent Orange exposure. 
A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


